Citation Nr: 0429554	
Decision Date: 11/02/04    Archive Date: 11/10/04

DOCKET NO.  01-01 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Propriety of the reduction of a schedular evaluation for 
bronchial asthma from 100 percent to 30 percent from 
September 1, 2000. 

2.  Entitlement to an effective date earlier than January 7, 
1997, for a grant of service connection for a gynecological 
disorder classified for rating purposes as "bacterial 
vaginosis, endometritis, pelvic inflammatory disease, 
cervical dysplasia (CIN III), cervicitis and endomyometritis, 
postoperative total abdominal hysterectomy".   

3.  Entitlement to an initial evaluation higher than 30 
percent for "bacterial vaginosis, endometritis, pelvic 
inflammatory disease, cervical dysplasia (CIN III), 
cervicitis and endomyometritis, postoperative total abdominal 
hysterectomy".  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from May 1992 to 
March 1995. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of January 2000 and June 2000 
by the Winston-Salem, North Carolina, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

By the January 2000 rating decision, the RO, in pertinent 
part, granted service connection for "bacterial vaginosis, 
endometritis, pelvic inflammatory disease, cervical dysplasia 
(CIN III), cervicitis and endomyometritis, postoperative 
total abdominal hysterectomy" and assigned initial 
evaluations of 30 percent from January 7, 1997, 100 percent 
from September 27, 1999, and 30 percent from January 1, 2000.  
The veteran has appealed the effective date of the award of 
service connection and the 30 percent schedular evaluation 
assigned for the disorder.  

By the June 2000 rating decision, the RO denied an effective 
date earlier than January 7, 1997, for the grant of service 
connection for the gynecological disorder.  By the same 
decision, the RO decreased the rating for service-connected 
bronchial asthma from 100 percent to 30 percent effective 
September 1, 2000.  Reduction of the rating had initially 
been proposed in January 2000.  The veteran was notified of 
the proposed action and given an opportunity to provide 
evidence and argument in opposition to it.  




In April 2000 the veteran testified at a hearing at the RO 
regarding the proposed reduction in the rating for asthma and 
her request for an earlier effective date for the 
gynecological disorder.  A transcript of that proceeding is 
of record.  

The veteran's original appeal as to the rating for asthma was 
limited to disagreement with the reduction of the rating from 
100 percent to 30 percent, and the issue was phrased 
accordingly in a statement of the case issued in November 
2000.  

However, later supplemental statements of the case issued in 
September 2003 and March 2004 addressed the broader issue of 
entitlement to an increased evaluation for bronchial asthma, 
in addition to the propriety of the reduction.  

The issue of entitlement to a rating higher than 30 percent, 
as distinguished from the propriety of the reduction, has not 
been adjudicated at any time since June 2000 and has not been 
placed specifically at issue by the veteran.  The Board finds 
that that issue is not before the Board at the present time.  
In any event, the matter is moot, given the decision herein 
regarding the propriety of the reduction.  

In addition to "bacterial vaginosis, endometritis, pelvic 
inflammatory disease, cervical dysplasia (CIN III), 
cervicitis and endomyometritis, postoperative total abdominal 
hysterectomy", the veteran has established service 
connection for cystic ovaries, for which a separate 
noncompensable rating is in effect.  

The appeal as to the issue of entitlement to an initial 
evaluation higher than 30 percent for "bacterial vaginosis, 
endometritis, pelvic inflammatory disease, cervical dysplasia 
(CIN III), cervicitis and endomyometritis, postoperative 
total abdominal hysterectomy" is remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.  




FINDINGS OF FACT

1.  The veteran filed an application for VA disability 
compensation in April 1995 which included a claim for 
"chronic vaginitis (1994)," among other disorders. 

2.  In September 1995 the RO on rating action did not 
adjudicate the claim for service connection for chronic 
vaginitis; no notice concerning denial of a claim for service 
connection for chronic vaginitis was thereafter provided to 
the veteran.  

3.  The veteran's claim for service connection for chronic 
vaginitis remained in a pending status since its receipt by 
VA on April 4, 1995.  

4.  Service connection for "bacterial vaginosis, 
endometritis, pelvic inflammatory disease, cervical dysplasia 
(CIN III), cervicitis and endomyometritis, postoperative 
total abdominal hysterectomy" was subsequently awarded by 
the RO.  

5.  A 30 percent initial staged rating was assigned from 
January 7, 1997, the date of receipt of a communication from 
the veteran regarding her claim; a total (100 percent) 
schedular evaluation for bronchial asthma as assigned from 
January 7, 1997.

6.  In January 2000, the RO proposed that the rating be 
reduced to 30 percent from September 1, 2000; following 
notification to the veteran of the proposed action, a rating 
decision of June 2000 effectuated the reduction, effective 
September 1, 2000.  

7.  The competent and probative medical evidence of record 
does not establish that the service-connected bronchial 
asthma underwent any actual change for the better on or after 
September 1, 2000.  



CONCLUSIONS OF LAW

1.  The criteria for an effective date of March 31, 1995, the 
date following the veteran's separation from service, for an 
award of service connection for "bacterial vaginosis, 
endometritis, pelvic inflammatory disease, cervical dysplasia 
(CIN III), cervicitis and endomyometritis, postoperative 
total abdominal hysterectomy" are met.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.159, 3.400 
(2004).  

2.  The criteria for restoration of a 100 percent schedular 
evaluation for bronchial asthma from September 1, 2000, are 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.159, 4.97, Diagnostic Code 6602 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter -- Duties to Notify & to Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  Although the veteran's claim was received before 
November 9, 2000, the effective date of the new law, it 
appears that the VCAA is applicable since the claim has not 
been finally adjudicated.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply, 
which evidence VA will obtain on his or her behalf and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103; see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the January 2000 and June 2000 rating 
decisions, the November 2003 Statements of the Case (two) and 
the September 2003 and March 2004 Supplemental Statements of 
the Case cite the law and regulations that are applicable to 
the appeal and explain why the RO denied the claims.  The 
September 2003 and March 2004 Supplemental Statements of the 
case set forth the text of the VCAA regulations.  

In addition, in January 2001 and December 2003 the RO sent 
letters to the veteran that explained the expanded VA 
notification and duty to assist obligations under the VCAA.  
The letters advised her that private or VA medical records 
would be obtained if she provided the names and addresses of 
all sources of treatment and the approximate dates of 
treatment.  

The letters explained that the RO would help obtain evidence 
such as medical records, employment records, or records from 
Federal agencies if she furnished enough information to 
enable VA to request them.  The forms required to authorize 
the release of private medical records to VA were provided.  
The letters served to put the veteran on notice of the 
applicability and effect of the VCAA and of her rights and 
responsibilities under the new law.  

The decision of the United States Court of Appeals for 
Veterans Claims (CAVC) in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) (usually the RO) 
decision on a claim for VA benefits.  

In this case, the AOJ decisions on appeal were made before 
November 9, 2000, the date the VCAA was enacted.  Since the 
VCAA notification letters were sent to the veteran after the 
AOJ adjudications, their timing does not comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini II.  

VA believes that this decision is incorrect as it applies to 
cases where the initial AOJ decision was made before the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini 
II, which essentially adopted the same rationale as its 
withdrawn predecessor, the Board finds that any defect with 
respect to the VCAA notice requirement in this case was 
harmless error.  

The CAVC in Pelegrini II has left open the possibility that a 
notice error may be found to be non-prejudicial to a 
claimant.  All the VCAA requires is that the duty to notify 
be satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In the present case, the requisite notifications were 
provided before the final transfer and certification of the 
case to the Board.  The veteran was given ample time in which 
to respond.  The case was further reviewed by the RO after 
each VCAA notification and another supplemental statement of 
the case was issued.  The veteran has been provided every 
opportunity to submit evidence and argument in support of her 
claim and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini II, to decide the appeal at the 
present time does not result in prejudice to the veteran.  

With respect to the content of a VCAA notice, the decision in 
Pelegrini II held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  

The new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  The veteran 
has been afforded numerous opportunities to submit additional 
evidence.  In this case, although the VCAA notice letters do 
not contain the "fourth element," the Board finds that the 
veteran was otherwise fully notified of the need to give to 
VA any evidence pertaining to the claim.  

The Board finds that in the context of the entire record, the 
content requirements for a VCAA notice have been amply 
satisfied and that any error in not providing a timely notice 
to the appellant covering all content requirements is 
harmless error.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The record reflects that the issues relating to the earlier 
effective date of the award of service connection for a 
gynecological disorder and the propriety of the rating for 
asthma have been developed to the fullest extent possible.  
All available relevant service department and VA documents 
have been obtained.  With respect to these issues, the record 
does not identify any additional Government or private 
records which have not been obtained or for which reasonable 
procurements efforts have not been made.  

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law and no further actions pursuant 
to the VCAA need be undertaken on the veteran's behalf.  
Adjudication of the claim may proceed, consistent with the 
VCAA.  

In the circumstances of this case, no further procedural or 
evidentiary development would serve any useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  


Criteria

Earlier Effective Dates

Unless specifically provided otherwise..., the effective date 
of an award based on an original claim, a claim reopened 
after final adjudication, or a claim for increase of 
compensation...shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110 (West 2002).  

The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release if application therefor is received within one year 
from such date of discharge or release.  38 U.S.C.A. § 5110 
(b)(1) (West 2002).  If a claim is not received within one 
year after discharge or release, the award shall be effective 
from the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2) (2004).  

If a claim is not received within one year after discharge or 
release, a subsequent compensation award shall be effective 
from the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2) (2004).  

An RO decision is final if it is not timely appealed to the 
Board.  38 U.S.C.A. § 7105(a)(b)(1)(c) (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.1103 (2004); Robinette v. Brown, 8 Vet. 
App. 69, 80 (1995).  The decision of a duly constituted 
rating agency . . . will be final and binding . . . as to 
conclusions based on evidence on file at that time.  38 
C.F.R. § 3.104(a) (2004).  

In order for benefits to be paid or furnished to any 
individual under the laws administered by the Secretary, the 
law requires that a specific claim in the form prescribed by 
the Secretary must be filed.  38 U.S.C.A. § 5101(a) (West 
1992); 38 C.F.R. § 3.151(a) (2004).  

A claim "means a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit." Brannon v. West, 
12 Vet. App. 32 (1998); 38 C.F.R. § 3.1(p) (2004).  

A "pending claim" is an application, formal or informal, 
which has not been finally adjudicated.  38 C.F.R. § 3.160(c) 
(2004).  

A "finally adjudicated claim" is an application, formal or 
informal, which has been allowed or disallowed by the agency 
of original jurisdiction, the action having become final by 
the expiration of one year after the date of notice of an 
award or disallowance, or by denial on appeal.  38 C.F.R. 
§ 3.160(d) (2004); see also 38 C.F.R. §§ 20.1103, 20.1104 
(2004).  


Propriety of Reduction of the Rating for Asthma

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
2002).  

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. 4.1 
(2004); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
The Board has a duty to acknowledge and consider all 
regulations that are potentially applicable.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

A 30 percent rating is provided for bronchial asthma 
manifested by FEV-1 of 56-70 percent predicted, or; FEV-1/FVC 
of 56-70 percent, or; daily inhalational or oral 
bronchodilator therapy, or; inhalational anti-inflammatory 
medication.  

A 60 percent rating is provided where the following findings 
are demonstrated: a FEV-1 of 40 to 55 percent predicted, or; 
a FEV-1/FVC ratio of 40 to 55 percent, or; a DLCO (SB) of 40 
to 55 percent predicted, or; maximum oxygen consumption of 15 
to 20 ml/kg/min (with cardiorespiratory limit).  

The maximum 100 percent rating is warranted when the 
following findings are demonstrated: an FEV-1 of less than 40 
percent of predicted value or; a FEV-1/FVC ratio of less than 
40 percent, or; a DLCO (SB) of less than 40 percent 
predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; if outpatient oxygen therapy 
is required.  38 C.F.R. § 4.97, Code 6602 (2004).  

Where a reduction in the evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance is to be prepared setting forth 
all material facts and reasons.  The beneficiary must be 
notified of the contemplated action, furnished detailed 
reasons for the action proposed, and must be given 60 days in 
which to present additional evidence and 30 days to request a 
predetermination hearing for the purpose of showing that 
compensation should not be reduced.  




Thereafter, if additional evidence is not received, a final 
rating will be promulgated and the award will be reduced, 
effective from the last day of the month in which the 60-day 
period from the date of notice to the beneficiary of the 
final rating action expires.  38 C.F.R. § 3.105(e)(i) (2004).  

A claim as to whether a rating reduction is proper must be 
resolved in the veteran's favor unless the preponderance of 
the evidence weighs against the claim.  Brown v. Brown, 5 
Vet. App. 413, 421 (1993).  A rating reduction case is not a 
rating increase case.  Dofflemeyer v. Derwinski, 2 Vet. App. 
277, 282 (1992).  

For disabilities with ratings that have continued for long 
periods of time (i.e., five years or more), a reduction in 
evaluation requires, among other things, evidence of 
sustained material improvement under the ordinary conditions 
of life, as evidenced by full and complete examinations; 
reduction on the basis of a single examination is prohibited. 
38 C.F.R. § 3.344(a), (b).  The United States Court of 
Appeals for Veterans Claims (CAVC) has discussed the 
application of 38 C.F.R. § 3.344.  

That regulation provides in pertinent part that: (1) the 
entire record of examinations and the medical history must be 
reviewed to ascertain whether the recent examination was full 
and complete; (2) examinations that are less full and 
complete than those on which payments were authorized or 
continued will not be used as a basis for reduction; (3) 
ratings on account of diseases subject to temporary and 
episodic improvement will not be reduced on any one 
examination, except where all evidence warrants a conclusion 
of sustained improvement and that such improvement will be 
maintained under the ordinary conditions of life.  38 C.F.R. 
§ 3.344(a) (2004).  

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2004), 
which require the evaluation of the complete medical history 
of the veteran's condition.  





Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2004).  All benefit of the 
doubt will be resolved in the appellant's favor.  38 C.F.R. § 
4.3 (2004).  

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2004).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  



Earlier Effective Date

Factual Background

The veteran filed an original claim for VA compensation on 
April 4, 1995, wherein she listed "chronic vaginitis (1994)" 
among the disorders for which service connection was sought.  

The veteran had a VA general medical examination in May 1995.  
It was noted that she was status post colposcopy and biopsy 
in February 1994 for cervical atypia, the results of which 
were unknown to her.  It was reported that she had had a 
repeat PAP smear in December 1994 which showed "abnormal 
cells."  A repeat PAP smear scheduled for the day before the 
examination was cancelled and had been rescheduled for May 
1995.  She denied genitourinary complaints such as vaginal 
bleeding, dyspareunia, post coital bleeding, or abdominal 
pain.  The pertinent diagnoses was history of abnormal PAP 
smears, status post colposcopy and biopsy.  

The claim was reviewed by the RO in September 1995, at which 
time service connection was granted for several disorders, 
including history of cystic ovaries, for which a 
noncompensable rating was assigned from March 31, 1995, the 
day following the veteran's separation from service.  The RO 
did not specifically address the claim involving chronic 
vaginitis.  The RO stated that "[o]n the VA exam [the 
veteran] denied complaints like vaginal bleeding, 
dyspareunia, post coital bleeding, or abdominal pain.  No 
gynecological findings were noted on VA exam, but a PAP smear 
could not be performed...."

The veteran was notified of the decision of the RO by a 
letter dated September 11, 1995, including the award of 
service connection for history of cystic ovaries.  There was 
no reference to chronic vaginitis.  

A letter from the veteran referring to continuing chronic 
bacterial vaginosis and continual abnormal PAP smears was 
received from the veteran on January 7, 1997.  

Development of the medical evidence resulted in receipt of a 
large quantity of VA and private medical evidence relating to 
treatment for gynecological disorders, including several 
surgical procedures.  The veteran's medical history was 
summarized in a June 1998 statement from a VA nurse 
practitioner, who related that she had presented in June 1995 
with a history of abnormal PAP smears and severe 
dysmenorrhea.  She had a colposcopy and biopsy in February 
1994 and biopsies done in 1994 had indicated severe chronic 
cervicitis while on active duty.  Post service VA biopsies 
had shown acute and chronic inflammation diagnosed as mild 
dysplasia.  

In May 1996 the veteran underwent cryotherapy of the cervix 
in May 1996.  Further colposcopy and cervical biopsies were 
performed in October 1997.  Later studies confirmed a 
diagnosis of endometriosis and showed a bilateral tubal 
occlusion.  The statement contained a medical opinion that 
the veteran most likely had endometriosis before 1995.  

In September 1997 the veteran underwent a total abdominal 
hysterectomy, lysis of adhesions and a left 
salpingo-oophorectomy.  

By its rating decision of January 2000, the RO granted 
service connection for "bacterial vaginosis, endometritis, 
pelvic inflammatory disease, cervical dysplasia (CIN III), 
cervicitis and endomyometritis, postoperative total abdominal 
hysterectomy" and assigned initial staged ratings of 30 
percent from January 7, 1997, 100 percent from September 27, 
1999, and 30 percent from January 1, 2000.  


Analysis

Though not fully articulated, the premise of the RO's 
selection of January 7, 1997, as the effective date of the 
award of service connection for the veteran's complex 
gynecological disability is that no benefits are payable on 
the basis of the original April 1995 claim because the 
September 1995 rating decision that adjudicated issues raised 
by that claim became final in the absence of an appeal by the 
veteran.  

By that reasoning, the ultimate award of service connection 
reflected receipt of new and material evidence showing 
entitlement to service connection.  Under the law, where 
compensation is awarded based on receipt of new and material 
evidence, the effective date of the award is the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q).  

In order for this line of reasoning to apply, however, it 
would be necessary to establish that the in September 1995 on 
rating action did in fact adjudicate the issue of service 
connection for chronic vaginitis and that she was provided 
with proper notice of her procedural rights, including the 
right to appeal to the Board.  The Board finds that neither 
of these requirements has been satisfied.  

First, the September 1995 rating decision cannot be 
reasonably interpreted to have adjudicated the issue of 
entitlement to service connection for chronic vaginitis.  The 
matter was not listed as one of the issues under 
consideration, nor was it discussed in the text of the 
decision.  The word vaginitis does not appear anywhere in the 
document.  In justifying the January 1997 effective date that 
was ultimately assigned, the RO refers to a discussion in the 
September 1995 rating decision of negative findings reported 
at a May 1995 VA examination, but that discussion may not be 
elevated after-the-fact into an adjudication of the vaginitis 
claim.  To the contrary, it is clear that the discussion of 
the negative examination findings was included to justify the 
assignment of a noncompensable rating for cystic ovaries, a 
disability that is unrelated to the gynecological disorder 
for which service connection was later granted.  

Further, the notification letter provided following the 
September 1995 rating decision contained no reference to 
vaginitis or any gynecological disorder other than cystic 
ovaries.  Consequently, the notification of procedural and 
appellate rights that accompanied the letter did not apply to 
chronic vaginitis or to any disorder other than those 
specifically mentioned in the letter.  In the absence of 
proper notice, the September 1995 rating decision could not 
have become final as to chronic vaginitis, even if the 
disorder had been properly adjudicated therein.  

The Board must therefore find that the veteran's April 1995 
claim as to vaginitis was not adjudicated until January 2000.  
By that time, the medical evidence of record established that 
the gynecological disorder at issue was far more extensive 
and complex than reflected in the diagnosis of vaginitis.  
Such evidence established that the underlying diagnoses that 
accounted for the symptoms claimed by the veteran in April 
1995 as vaginitis consisted of endometriosis and cervicitis.  
The fact that the veteran did not identify the extensive 
pathology shown in subsequent medical records does not 
preclude acceptance of the April 1995 claim as a claim for 
all of the pathology subsequently identified, given that the 
medical evidence is sufficient to establish that 
endometriosis and cervicitis were present during service, 
long before the filing of the original claim.  

The veteran's April 1995 claim thus remained in a pending 
status within the meaning of 38 C.F.R. § 3.160(c) from April 
4, 1995, the day of its receipt, until the date of the rating 
decision wherein the RO awarded service connection for 
"bacterial vaginosis, endometritis, pelvic inflammatory 
disease, cervical dysplasia (CIN III), cervicitis and 
endomyometritis, postoperative total abdominal 
hysterectomy."  Under the effective date rules set forth 
above, the proper effective date for an award based on a 
claim received within one year after the date of discharge or 
release from service is the date following the date of such 
discharge or release.  


Propriety of Reduction

Factual Background

By a September 1995 rating decision, the RO granted service 
connection for bronchial asthma and assigned a 10 percent 
rating as of the day following the veteran's separation from 
service, March 31, 1995.

A claim for an increased rating was received on January 7, 
1997.  The veteran was given a VA respiratory examination in 
July 1997 in connection with that claim.  She related that in 
service she had developed asthma which was related to 
exercise and cold, with bilateral wheezing, coughing, spasms 
and year-round symptoms.  The asthma was also worse during a 
hot humid summer.  She used inhalers four times daily and 
used a nebulizer machine at home in the morning and sometimes 
in the evening.  The asthma was described as only stabilized 
in part and was as severe as when she was examined two years 
earlier.  She related that she had tightness of the chest on 
breathing in and out and was short of breath on reasonable 
exertion.  

On examination, breath sounds were normal with some slight 
increase in the expiratory phase.  Pulmonary function studies 
showed an FVC of 31 percent of predicted.  FEV-1 was 17 
percent of predicted.  The ratio of FEV-1 to FVC was 53 
percent of predicted.  These results were interpreted to show 
severe obstruction as well as low vital capacity, possibly 
from a concomitant restrictive defect.  

By a rating decision of September 1997, the RO increased the 
rating for bronchial asthma from 10 percent to 100 percent 
from January 7, 1997, the date of receipt of the claim for 
increase. 

The veteran subsequently was given a VA respiratory 
examination in October 1999.  It was reported that she had 
both a productive and a nonproductive cough.  There was 
marked dyspnea on exertion during an asthma attack.  It was 
reported that she had frequent attacks and had to use her 
inhaler three or more times per week and had severe attacks 
probably four times per year.  She was rarely completely free 
of symptoms.  Examination showed scattered wheezes throughout 
the lung fields.  On pulmonary function testing, FVC was 40 
percent of predicted.  FEV-1 was 28 percent of predicted.  
The ration of FEV-1 to FVC was 69 percent of predicted.  

In reviewing the examination report, the RO determined that 
the FEV-1 score of 28 percent would support continuation of a 
100 percent rating but that the FEV-1/FVC ratio score was 
consistent with a 30 percent rating.  

The RO requested medical clarification as to which finding 
was more reflective of the veteran's actual disability.  In 
January 2000, a physician annotated the pulmonary function 
study report to indicate that the ratio of FEV-1 to FVC was 
closer to the veteran's "usual condition."  

The veteran testified at a hearing at the RO in April 2000 to 
protest the proposed reduction of the rating for asthma to 30 
percent.  She stated that she used a nebulizer machine 3 to 4 
times per day.  She related that her work as a nurse at a 
prison exposed her to various environmental hazards that 
triggered attacks, during which she experienced tightening of 
her chest and had to use her inhaler as quickly as possible.  
She stated that she had gone to the emergency room in the 
past.  An hour or two were required to bring the attack under 
control so that she could resume her activities.  Carrying 
laundry or lifting her small children could cause an attack.  
She was taking multiple medications. 

In June 2000 the RO on rating action effectuated the 
reduction of the rating for asthma to 30 percent, effective 
September 1, 2000.  The decision cited the opinion of the VA 
physician that the ratio of forced expiratory volume to 
forced vital capacity was closer to the veteran's usual 
condition.  

In August 2000 the veteran was given pulmonary function tests 
at an Army medical facility.  The FVC was 72 percent of 
predicted.  FEV-1 was 62 percent of predicted, and the ratio 
of FEV-1 to FVC was 70 percent of predicted.  The veteran 
continued to have difficulty working, walking fast, or 
exerting herself outdoors in extreme temperatures and had 
exacerbations 3 to 4 times per year.  She was placed on 
medications that included high dose Flovent and a steroid 
inhaler.  

The veteran was given a VA respiratory examination in August 
2001.  She reported that she had 2 to 3 severe asthma attacks 
per week.  She had a home nebulizer for treating severe 
attacks at home.  There were several attacks of coughing 
during the interview.  Breathing was shallow.  



On an examination in November 2001 it was reported that the 
veteran had daily episodes of wheezing and asthma which were 
disabling to her.  She had a substantial incapacity in that 
she was unable to play with her children, especially outdoors 
or in hot weather.  She stated that she was unable to do her 
housework adequately and had to stay indoors most of the 
time.  On examination it was reported that she would go into 
spasms of coughing and discomfort when asked to take deep 
breaths.  Breathing was shallow, apparently due to 
bronchospasm.  The diagnosis was bronchial asthma, severe and 
disabling. 

The veteran appeared at a VA facility in January 2002 for 
pulmonary function studies, but such studies could not be 
done at that time.  It was reported that she had to change 
her lifestyle dramatically because of her symptoms and that 
she had to avoid all known irritants, even to the point where 
she did not patronize restaurants, theaters or places where 
she knew there was cigarette smoke.  She had difficulty 
finding work as a nurse because of the exposure to bronchial 
irritants.  She had been advised of the probable necessity of 
taking oral steroids in the near future.  

The veteran was given subsequent VA examinations in February 
2003 and March 2004.  At the latter examination it was 
reported that she had been hospitalized for asthma for five 
days in the past year and was seen in an emergency room four 
times per year.  

Pulmonary function studies showed an FVC of 49 percent of 
predicted.  FEV-1 was 40 percent of predicted.  The studies 
were interpreted to show a moderate obstructive lung defect.  
There was an insignificant response to bronchodilators.  The 
diagnosis was asthma with severe recurrent attacks and 
frequent incapacitation.  

By a rating decision of March 2004, the schedular evaluation 
for bronchial asthma was raised by the RO to 60 percent from 
July 2002 and to 100 percent from March 2004.  


Analysis

VA determinations addressing the question of whether a 
disability evaluation may be reduced are governed by a 
regulation, 38 C.F.R. § 3.344, which sets forth procedural 
guidelines that must be followed and establishes certain 
substantive requirements that must be satisfied.  By 
notifying the veteran of the proposed reduction of the asthma 
rating in January 2000 and offering her an opportunity to 
respond, the RO properly satisfied the procedural 
prerequisites for its determination to reduce the rating for 
that disorder. 

As to the substantive requirements, the regulation itself 
limits the protections afforded by 38 C.F.R. § 3.344 to 
ratings that have been in effect for a period of five years.  
In such cases, the burden of proof is on VA to demonstrate 
improvement in the disability.  The CAVC has made it clear 
that this regulation may not be ignored.  Lehman v. 
Derwinski, 1 Vet. App. 339 (1991); Heerdt v. Derwinski, 1 
Vet. App. 260 (1992); Dofflemeyer v. Derwinski, 1 Vet. App. 
277 (1993); Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  
In the present case, the schedular 100 percent rating 
assigned for bronchial asthma had been in effect for less 
than five years when the reduction was effectuated in June 
2000.  The express terms of 38 C.F.R. § 3.344 therefore were 
not applicable.  

Nevertheless, the CAVC has made it clear that a veteran is 
entitled to the protections afforded by other VA regulations 
in any case in which a rating reduction is proposed.  See 
Brown (Kevin) v. Brown, 5 Vet. App. 413, 420-1 (1993); 
38 C.F.R. § 4.1 (it is essential that each disability be 
reviewed in relationship to its history); 38 C.F.R. § 4.2 (it 
is the responsibility of the rating specialist to interpret 
reports of examination in light of the whole recorded history 
and reconcile such reports into a consistent picture so that 
a current rating may accurately reflect the elements of 
disability present); 38 C.F.R. § 4.13 (when a change in 
evaluation is to be made, the rating agency should ensure 
that there has been an actual change in the condition, for 
better or worse, and not merely a difference in the 
thoroughness of the examination or in use of descriptive 
terms).  

Under Brown, supra, these provisions impose a clear 
requirement that VA rating reductions be based on review of 
the entire history of the veteran's disability.  

According to Brown, "the RO and Board are required in any 
rating reduction case to ascertain, based on review of the 
entire recorded history of the condition, whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations."  In addition, in any 
rating reduction case, not only must it be determined that an 
improvement in a disability has actually occurred, but such 
improvement reflects a greater improvement in the ability to 
function under the ordinary conditions of life and work.  
Brown, supra.  The protections fashioned by the CAVC through 
interpretation of existing regulations provide the functional 
equivalent of those found in the regulation but are 
applicable to all claims involving reduction of a rating.  

Viewing the facts of the present case in light of this 
standard, the Board finds that the Government has not carried 
its burden of demonstrating that an actual change in the 
level of disability due to bronchial asthma took place to an 
extent warranting the reduction of the rating on September 1, 
2000.  

The reduction was based primarily on the pulmonary function 
testing performed at the October 1999 VA examination, at 
which time the FVC figure supported continuation of a total 
rating but the figure for the ratio of forced vital capacity 
to forced expiratory volume did not.  However, the Code 6602 
rating criteria provide alternative bases by which 
entitlement to or continuation of a 100 percent rating is to 
be predicated.  Only one of the three alternative 
requirements need be met.  The use of the disjunctive "or" 
between the three itemized criteria makes this clear.  

By soliciting a medical opinion as to which of the findings 
represented the veteran's true condition, the RO in effect 
subverted the intent of the regulation that a 100 percent 
rating be assigned where only one of the three criteria is 
met.  

While the report of pulmonary function testing performed in 
August 2000 at a military facility appears at face value to 
suggest some improvement in the disability due to asthma, the 
significance of these findings must be viewed in light of 
clinical findings reported both before and after this study.  
The veteran was reexamined by VA on two occasions in 2001 and 
one occasion in 2002, and although no pulmonary function 
studies were obtained on these occasions, the recorded 
findings showed a level of disability that was fully 
consistent with that reported previously, including in the 
report of the 1977 VA examination upon which the 100 percent 
rating was originally based.  

Throughout the period following the reduction the veteran was 
receiving aggressive therapy for asthma which included the 
use of steroid inhalers and a nebulizer.  The evidentiary 
record describing the manifestations of bronchial asthma over 
an extended period of time does not clearly demonstrate a 
change in disability for the better such as to warrant a 
revision of the rating, notwithstanding the August 2000 
pulmonary function test results.  Furthermore, even if the 
symptoms had partially abated on the date of that 
examination, there is insufficient evidence in the record to 
show that any such improvement was sustained on a continuing 
basis under the ordinary conditions of life and work.  

Accordingly, the Board finds that the reduction of the 100 
percent schedular rating from September 2000 was not 
undertaken in accordance with the standards established by 
regulation and judicial precedent and that a reinstatement of 
the rating as of that date is required.


ORDER

Entitlement to an effective date of March 31, 1995, for the 
grant of service connection for "bacterial vaginosis, 
endometritis, pelvic inflammatory disease, cervical dysplasia 
(CIN III), cervicitis and endomyometritis, postoperative 
total abdominal hysterectomy" is granted, subject to the 
criteria governing the payment of monetary awards. 

Reinstatement of a 100 percent schedular evaluation for 
bronchial asthma from September 1, 2000, is granted, and the 
appeal is allowed to that extent, subject to the criteria 
governing the payment of monetary awards. 


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

The RO issued a VCAA notice letter to the veteran in December 
2003 which complies with the notice requirements of 
Quartuccio, supra.  

Initial Evaluation

The Board will defer consideration of the issue relating to a 
higher initial rating for "bacterial vaginosis, 
endometritis, pelvic inflammatory disease, cervical dysplasia 
(CIN III), cervicitis and endomyometritis, postoperative 
total abdominal hysterectomy" pending completion of the 
actions requested in the remand portion of this decision.  


Since the decision herein that the proper effective date for 
the award of service connection for that disorder is March 
31,1995, is favorable to the veteran, the RO must make an 
initial determination as to the initial rating to be assigned 
during the period from March 31, 1995, through January 6, 
1997.  Separate initial ratings, known as "staged ratings", 
are potentially assignable for different periods of time as 
warranted by the medical evidence.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  

In effect, the 30 percent rating in effect for most of the 
period since January 7, 1997, is a staged rating for one 
portion of the initial rating period.  The Board believes 
that it would be inappropriate to enter a decision as to the 
proper rating for this or any individual time period until 
the RO has had an opportunity to assign an initial rating (or 
ratings) for the entire period covered by the service 
connection award - that is, from March 31, 1995, to the 
present.  

Additional development of the evidence relating to this 
disorder must be conducted before the rating issue may be 
considered.  A comprehensive VA gynecological examination for 
compensation purposes is required.  See Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  

("[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one."  (emphasis 
added).  

In addition, no recent medical records pertaining to 
gynecological treatment are of record.  It appears that the 
veteran has been treated at VA medical facilities and at the 
Womack Army Hospital at Fort Bragg in North Carolina, as well 
as by private medical providers.  All records that are not 
now on file should be obtained, especially for the periods 
before January 7, 1997, and since August 2000.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  
Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate her 
claim and inform her whether she or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should obtain all VA 
outpatient treatment records and all 
records from the Womack Army Hospital 
relating to examination and treatment of 
the veteran for gynecological disorders 
since separation from service.  

4.  The VBA AMC should contact the 
veteran and request that she identify all 
other VA and non-VA healthcare providers 
who have provided inpatient or outpatient 
treatment for a gynecological disorder 
since service.  She should be requested 
to complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.  

5.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

6.  The VBA AMC should arrange for a 
special VA gynecological examination of 
the veteran by a gynecologist or other 
available appropriate medical specialist, 
including on a fee basis if necessary, 
for the purpose of ascertaining the 
nature and extent of severity of all 
manifestations of "bacterial vaginosis, 
endometritis, pelvic inflammatory 
disease, cervical dysplasia (CIN III), 
cervicitis and endomyometritis, 
postoperative total abdominal 
hysterectomy".  

Any further indicated tests and studies 
should be conducted and all findings 
should be reported in detail.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination(s).  Any further indicated 
special studies must be conducted.  

7.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) to ensure that it is/they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the VBA AMC should 
implement corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
determine the proper initial rating or 
ratings to be assigned for "bacterial 
vaginosis, endometritis, pelvic 
inflammatory disease, cervical dysplasia 
(CIN III), cervicitis and 
endomyometritis, postoperative total 
abdominal hysterectomy" for the entire 
period since March 31, 1995.  

If the benefit requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until she is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for a scheduled VA 
examination without good cause shown may adversely affect the 
outcome of her claim.  38 C.F.R. § 3.655 (2004).  



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



